





Exhibit 10.67


[Avon Letterhead]


28, November 2016


Private and Confidential


Jamie Wilson


Dear Jamie,


It is with great pleasure that I am able to offer you, on behalf of Avon
Cosmetics Limited ("the Company"), a wholly-owned subsidiary of Avon Products,
Inc. ("Avon"), the permanent position of Executive Vice President, Chief
Financial Officer of Avon. The Company is part of the Avon group of companies
(“the Avon Group”). You will report to Sheri McCoy, Chief Executive Officer of
Avon and your expected commencement date will be 1 January, 2017.


The terms and conditions of your employment are set forth herein and in your
contract of employment, attached hereto and incorporated in all respects.


Your annual base salary will be £550,000, payable in accordance with the
Company's remuneration practices described in your contract of employment.
Although this salary is quoted on an annual basis, it does not imply a specific
period of employment.


Beginning with the 2017 performance year, you will be eligible to participate in
the annual incentive program available to similarly situated Executive Vice
President-level Associates. Your annual target award starting in 2017 will be
85% of your earned eligible base salary. Annual awards are contingent on
relevant individual and/or business performance goals, as established by the
Compensation and Management Development Committee of Avon’s Board of Directors,
being achieved and the terms and conditions of the applicable annual incentive
program. Annual incentive program payments, if any, are generally made early in
the year following the performance period. For the 2017 year, the value of your
annual incentive award may be reduced pro-rata if your employment commencement
date occurs subsequent to 1 January 2017 (subject to applicable performance
measures being achieved).


You will be eligible to participate in the long-term incentive program (“LTIP”)
available to similarly situated Executive Vice President-level Associates. Your
first such LTIP award is expected to be granted in March 2017, subject to the
terms and conditions of the applicable LTIP as to be determined by the
Compensation and Management Development Committee of Avon’s Board of Directors,
with an expected recommended target value of 230% of your eligible base salary.
Subsequent LTIP awards, if any, generally will be granted in March of each year,
in the same form and subject to the same terms and conditions as LTIP awards for
similarly situated Executive Vice President-level Associates.





--------------------------------------------------------------------------------





Avon reviews the annual and long-term incentive programs from time to time and
reserves the right to change the applicable award mix and the design of the
programs at its discretion, and all awards are subject to the terms and
conditions of Avon’s applicable plan documents, as may be amended from time to
time. For the avoidance of doubt, you are not eligible for any incentive awards
for any time periods prior to January 1, 2017 (or, if later, the commencement
date of your employment).


The Company believes strongly in a culture of ethics and compliance and you will
be covered by and must comply with Avon's Code of Conduct and other policies. In
particular, the Company expects all staff to respect the privacy of other
individuals and protection of their personal data. This offer is subject to you
agreeing and signing up to our data privacy terms, which are set out separately.


As a senior executive of Avon, you will also need to adhere to stock ownership
guidelines, which encourage executive share ownership and align executive
interests with those of shareholders. You will have an ownership target equal in
value to three (3) times base salary and will be expected to hold 50% of net
shares acquired upon vesting of equity awards until this target has been
satisfied. Additionally, you will be covered by certain of Avon's policies
applicable to similarly situated senior executives, such as Avon’s Compensation
Recoupment Policy and Change in Control Policy.


You represent and agree that your acceptance and execution of this offer does
not conflict with or violate any of the terms, conditions or provisions of any
existing contractual relations to which you are bound, and does not conflict
with any duties owed or owing to your current employer.


Your employment is contingent upon you passing a satisfactory background
investigation, reference checks and compliance with immigration law. As you may
be aware, government regulations requires that the Company verify the employment
authorisation status of all new employees.


With your new contract you will find additional forms that you must complete:


•
Pension entitlement and enrolment

•
Bank details

•
Avon’s data privacy agreement

•
When you join Avon you will be required to access our HR system and update both
your contact information and personal information.

•
You will also be required to bring a copy of your right to work documents on
your first day at Avon








--------------------------------------------------------------------------------





Please contact Gina Fitzsimons if you have any queries.


In the meantime we look forward to you joining us.




Yours sincerely,










/s/ Sheri McCoy
 
 
 
 
Sheri McCoy
Chief Executive Officer
 
 
 
 
 
 
 
 
 







cc: Susan Ormiston, Senior Vice President, Human Resources and Chief Human
Resources Officer
cc: Gina Fitzsimons, Group Vice President, Human Resources, Global Compensation
& Benefits & Global Functions,






Accepted and Agreed to:






/s/ Jamie Wilson
 
 
29/11/16
 
Jamie Wilson
 
 
Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








































--------------------------------------------------------------------------------



























 
Contract of Employment




This statement contains the main terms and conditions of your employment with
Avon Cosmetics Limited (“The Company”), for the position of Executive Vice
President, Chief Financial Officer of Avon Products, Inc.


Please ensure you read and understand this document. If you have any queries
relating to your employment please contact the Human Resources Department.


Surname:
Wilson
Forename:
Jamie
Address of Employee:
TBC
Post code:
TBC
Job Title:
Executive Vice President, Chief Financial Officer of Avon Products, Inc.
Reporting to:
Chief Executive Officer
Grade:
A02+


Effective Date:


Continuity of Employment:


Salary:


1 January 2017


No previous service counts towards your continuity of employment.


£550,000 per annum
Annual Incentive Programme:
As stated in your offer letter, beginning with the 2017 performance year you
will be eligible for the annual incentive programme available to similarly
situated Executive Vice President level associates, with a target level of 85%
of earned eligible base salary. The actual amount of bonus awarded is contingent
on relevant individual and/or business performance goals, as determined by Avon,
being achieved and the terms and conditions of the applicable annual incentive
program. The payment of bonus and the rules of the scheme are at Avon’s
discretion and are subject to change. Details of the bonus scheme will be
supplied annually.
 
 






--------------------------------------------------------------------------------





Long Term Incentive Plan:
As stated in your offer letter, you will be eligible to participate in the
long-term incentive plan available for similarly situated associates at your
level, with your first such award expected to be granted in March 2017, subject
to the terms and conditions of the applicable plans and program as to be
determined by Avon, with an expected recommended target value of 230% of your
eligible base salary. Further details of the scheme are available on request.
Please note the terms of the scheme are subject to change.
Working hours:
Weekly hours: 37.5 plus such additional hours as are necessary for the proper
performance of your duties. You acknowledge that you shall not receive further
remuneration in respect of such additional hours.
Location:
You will be based at Avon’s corporate headquarters in the Chiswick Park, UK. You
may be required to work at other Avon sites from time to time.
Remuneration:
Method of Payment
You will be paid monthly in arrears by or on the last working day of each month
by direct credit transfer to your bank or building society account.


Basic Pay Review
Your basic pay will be reviewed annually based on performance.


Deductions
The Company reserves the right to make deductions from your pay in the event of
any monies owing to the Company such as:


-parking fines,
-training and development costs,
-overdue hire car costs,
-monies owing to Representatives for which the Company may be liable,
-any petty cash or ‘float’ provided to you by the company,
-in cases where payments have been made to you in error


This list is not exhaustive.
Normal Working Pattern:
The Company operates in accordance with the Working Time Regulations 1998. If
you require further information please refer to the Company Working Hours Policy
held electronically on the HR website.






--------------------------------------------------------------------------------





Flexibility:
Avon will expect you to perform all reasonable tasks assigned to you during the
course of your employment which it believes you are competent to perform; you
will be required to be flexible in your job responsibilities and to react to the
needs of the business. This means that you may be required to:
1. vary your working hours
2. to travel on the Company's business (both within the United Kingdom or
abroad) as may be required for the proper performance of your duties under the
appointment
3. carry out duties which may be outside the scope of your normal
responsibilities but which you are competent to perform.


The Company will give reasonable notice for any changes with regard to
occasional travel that might affect you and will always strive at a very minimum
to provide 48 hours’ notice. During your employment, you will not be required to
work outside the United Kingdom for any continuous period of more than one
month.


Private Medical Insurance:
You will be eligible for private medical cover for yourself and up to family
cover, depending on your personal circumstances


If you wish to join the scheme you can do so by using our Flexible Benefits
system, UP2U. You will receive confirmation of the website and access details
shortly after joining the Company.
Further changes to your PMI subscription can only be made once a year when the
UP2U ‘window’ is opened to all eligible employees or if a ‘lifestyle event’
(marriage/divorce/birth of child) occurs.
Please note PMI is a benefit which is taxable at source.
Company Sick Pay:
The Company operates a Company Sick Pay Scheme for the benefit of its employees
which is in addition to Statutory Sick Pay entitlement. All payments made under
this company scheme are at the sole discretion of the Company. Please refer to
the Company Sickness Absence Policy which outlines the circumstances in which
Company sick pay may be withheld.


 
Service with Avon
Entitlement
 
0-1 year
4 weeks
 
1-2 year
8 weeks
 
2-5 years
16 weeks
 
5+ years
26 weeks
 
 
 
Pension Scheme:
Avon operates an employee contributory pension scheme which is open to all
permanent and fixed term employees. Under current Auto Enrolment legislation
Avon is required to automatically enroll employees who meet certain criteria
into a qualifying scheme. Full details of the current Avon Pension Scheme, the
 
 
 






--------------------------------------------------------------------------------





 
enrolment criteria and how Auto Enrolment is applied can be found in the
enclosed pension documents.
For tax purposes, the Pension Input Period in the Avon Cosmetics Pension Plan
ends on 31st March each year.
Company Car:
You are eligible for a Company Car at the benchmark
level for your grade or an annual cash equivalent of
£15,252, subject to normal deductions.


You will be provided separately with a copy of the Company Car policy.


Further details can be obtained from the Car Fleet department on 01604 618986.
Holiday Entitlement:
The Company’s holiday year runs from 1 January to 31 December. You are entitled
to 28 days holiday per year plus 8 public holidays.
An employee will accrue holiday from the day their employment with Avon starts.
At the conclusion of your employment, you will be paid for any accrued but
untaken holiday.
Holiday entitlement on termination will be calculated according to the
percentage of the year worked i.e. as the number of days worked divided by 365
(366 for a leap year).
Should you have taken in excess of your accrued entitlement the company may
deduct the cash equivalent from your final salary.
At the Company’s discretion you may be required to reserve several days of your
holiday entitlement. You will be notified of any such requirement in advance on
an annual basis.
Flexible Benefits:
The Company operates a self-service electronic flexible benefits scheme called
UP2U. Shortly after joining the Company you will be sent details of Avon’s UP2U
scheme which will allow you to opt into the Private Medical Scheme and to
purchase childcare vouchers at that time.
Following this there are annual enrolments for the flexible benefits scheme.
Enrolment details will be sent to you at this time.
Notice Period:
In the event of involuntary termination (other than for cause) the Company
agrees to pay you the equivalent of 24 months’ base salary, on the basis that
you enter into an appropriate settlement agreement with the Company which shall
include for example a general release of claims, non-competition and
non-solicitation provisions and other covenants.


In all other circumstances, you are entitled to receive and you must give the
Company twelve (12) months’ notice to terminate your employment. The Company, in
its sole and absolute discretion, reserves the right to pay base salary in lieu
of notice. If the Company elects






--------------------------------------------------------------------------------





 
not to pay you in lieu of your notice, then you will be required to work during
your notice period. If you fail to give notice to the Company, or give incorrect
notice, the Company shall be entitled to withhold a sum from any monies due to
you equivalent to the value of the salary you would have been entitled to during
the unworked notice period.


The Company reserves the right to terminate your employment without notice or
salary in lieu of notice in accordance with the Disciplinary Procedure.


 For the purposes of this clause, a termination “for cause” shall mean a
termination by the Company because of your (a) continued failure to perform
substantially your duties; (b) your wilful failure to perform substantially your
duties or other wilful conduct that is materially detrimental to the Company;
(c) your personal dishonesty in the performance of your duties; (d) your breach
of fiduciary duty involving personal profit; (e) your commission or conviction
of a felony or misdemeanour or pleading guilty to a felony or misdemeanour; (f)
your wilful or significant violation of any Avon rule or procedure, including
without limitation, absenteeism, violation of safety rules or insubordination;
or (g) violation of the Code of Conduct. All determinations of whether any of
the vents above have occurred and/or whether cause shall have occurred will be
determined by the Company in its sole discretion.


Garden Leave:




















The Company reserves the right to require you not to attend your place of work
for all or part of your notice period, in its absolute discretion. This period
is referred to as “Garden Leave”. During Garden Leave:
(a) the Company shall be under no obligation to provide any work to you and may
revoke any powers you hold on behalf of the Company (or any group company);
(b) the Company may require you to carry out alternative duties or to only
perform such specific duties as are expressly assigned to you, at such location
(including your home) as the Company may decide;
(c) you will be continue to receive your basic salary and normal contractual
benefits in the usual way and subject to the terms of any benefit arrangement;
(d) you shall remain an employee of the Company and bound by the terms of this
agreement (including any implied duties of good faith and fidelity); and
(e) the Company may exclude you from any premises of the Company (or any group
company).


Any accrued but unused holiday entitlement shall be deemed to be taken during
any period of Garden Leave.




Company Equipment:
If you are allocated any Company equipment and your employment is terminated for
whatever reason, unless otherwise agreed in writing, you must








--------------------------------------------------------------------------------





 
immediately return all company equipment in good working order as received by
you.
Deductions may be made from any final payments for any associated loss or
damage.


Code of Conduct:
Some examples are outlined below, however this is not exhaustive and you should
refer to the Code of Conduct on the Avon Global Website for further guidance.
Code of Conduct - Gifts:
The exchange of gifts is often used as a way to enhance business relationships,
and within the guidelines stated in Avon’s Code of Conduct and Ethics, this is
an acceptable practice. Avon permits gifts only of “nominal value,” such as
meals, fruit baskets, and bottles of wine, flowers, chocolates/candies, tickets
to occasional sporting events or concerts, and other routine gifts.


Any gifts of greater than nominal value or that otherwise exceed the common
courtesies associated with ethical business practices could give the appearance
of impropriety and must not be accepted. Examples of gifts that are not
permitted include vendor-sponsored trips, vacations, luxury leather accessories,
electronics or sporting equipment. Cash and/or loans of any amount are strictly
prohibited at all times.


These same standards apply to associates of all levels within the company. If
there is any question as to whether or not the value of an offered gift is more
than nominal, consult with your Manager or HR.
Code of Conduct - Conflict of Interest:
In line with Avon’s Code of Conduct and Ethics, employees have an obligation to
act in the best interest of the Company. Conflicts of interest are prohibited,
which means that no employee should place himself or herself in a situation in
which personal interest might conflict with the interest of the Company. A
breach of these rules may lead to disciplinary action.


A “conflict of interest” occurs when an associate’s private or family interest
interferes in any way, or even appears to interfere, with the interest of the
Company. A conflict of interest can arise when an associate takes an action or
has an interest that may make it difficult for him or her to perform his or her
work objectively and effectively.
Code of Conduct - Other Interests:
You should not engage directly or indirectly in any business or employment if,
in the reasonable opinion of the Company, this work may have an adverse effect
upon the performance of your duties for the Avon Group.






--------------------------------------------------------------------------------





Inventions and Improvements:
 
Any invention, design or improvement upon any existing invention, product or
work during the course of your employment will belong to the Company. This
includes any computer programme or design whether or not it is capable of patent
registered design, design right, database, copyright or any other similar
protection, and whether you made or discovered it alone or in conjunction with
anybody else. You must immediately tell your Line Manager of any such invention
or improvement.


If the Company asks you to do so, you must comply with any requests that it
makes in order to ensure that the invention or improvement becomes or remains
the property of the Company or its nominee.
Confidential Information:
 
You must not (at any time) either during or at any time after the termination of
your employment:
-divulge, disclose or communicate any confidential Information to any person or
persons, firm or company other than duly authorised employees of the Company
or
-use any confidential information for your own purposes or for any purposes
other than those of the Company.


You must at all times exercise utmost care, attention and discretion in handling
any confidential information relating to the Company or personal information
relating to an individual of which you are aware.


For the purposes of this clause, confidential information includes any of the
below which are not in the public domain:
-information in whatever form relating to the organisation
-business plans
-finances
-transactions
-terms of business
-marketing strategies
-sales
-customers and prospective customers
-suppliers
-design and manufacturing process
-technical specifications
-private affairs of the Company
-personal information relating to an individual
-other information of a confidential nature
Data Protection and Privacy:
 
All information within the Avon Group is processed in accordance with the
requirements of the Data Protection Act. The Company expects all staff to
respect the privacy of other individuals and protection of their personal data.
Your offer of employment is






--------------------------------------------------------------------------------





 
 
subject to you agreeing and signing up to our data privacy terms.
Right to Search:
 
To help the Company provide a safe environment and to deter criminal, obscene,
pornographic or defamatory acts. While on Company premises or while using
company equipment, the Company has the right to carry out:
-Searches of your person, personal
  belongings and vehicle without notice in
  accordance with Company guidelines.
-Drug, drink and substance checks without
  notice, in line with the Misuse of Drugs
  and Alcohol policy.
-Video surveillance.
-Monitoring of electronic communications
  on private or public lines, such as email.


Failure to comply will lead to disciplinary action and may lead to dismissal.
Key Company Policies:
 
The following policies are available on the HR website:
Grievance Policy
Performance Capability Policy
Disciplinary Policy
Sickness Absence Policy
Medical Examinations:
 
The Company may require a medical report to enable it to make decisions
regarding your employment, e.g. in cases of ill-health. The Company may require
you to undergo a medical examination by its medical advisor. In addition, you
will be expected to provide the Company’s health professional with information
about your medical condition as it may reasonably require. This is in order to
ensure your state of health enables the Company to act within both yours and the
Company’s best interest.
You may be asked in specific circumstances to consent to the Company contacting
your doctor and to his or her discussing your medical condition and history with
us or a doctor nominated by the Company.
Collective Agreement:
 
There is no collective agreement which directly affects your employment.
Variations to Terms and Conditions:
 
The Company reserves the right to change the terms and conditions of your
employment from time to time to take into account Company policy, the needs of
the business and/or new legislation. This may include implementation of new
policies and procedures as they become necessary to meet the needs of the
business.


Reasonable notice will be given when this occurs.
Entire Agreement












 
This agreement and the offer letter constitutes the entire agreement between the
parties and supersedes and extinguishes all previous agreements, promises,
assurances, warranties, representations and
 
 
 






--------------------------------------------------------------------------------





 
 
understandings between them, whether written or oral, relating to its subject
matter. Each party acknowledges that in entering into this agreement it does not
rely on and shall have no remedies in respect of any statement, representation,
assurance or warranty (whether made innocently or negligently) that is not set
out in this agreement.








Governing Law
 
This agreement and any dispute or claim arising out of or in connection with it
or its subject matter or formation shall be governed by and construed in
accordance with the law of England and Wales.


Jurisdiction
 
Each party irrevocably agrees that the courts of England and Wales shall have
exclusive jurisdiction to settle any dispute or claim arising out of or in
connection with this agreement or its subject matter or formation.









I confirm that I agree with the terms and conditions set out in this Contract of
Employment and agree to be bound by the rules of the Company and Avon policies:




Name: __Jamie Wilson___________________




Signed: /s/ Jamie Wilson_________________




Date: ___29/11/16______________________






Signed on Behalf of the Company




Name: _Susan Ormiston_________________




Signed: /s/ Susan Ormiston _____________




Date: __29/11/16_______________________

Name: _Alastair Judge _________________


Signed: /s/ Alastair Judge _____________


Date: __29/11/16________________________




















